Exhibit 10.1

As Supplemented, May 28, 2008

GENESEE & WYOMING INC.

AMENDED AND RESTATED

2004 OMNIBUS INCENTIVE PLAN

Original Plan Effective May 12, 2004

Amended and Restated Plan Effective May 30, 2007

ARTICLE 1

PURPOSE AND TERM OF PLAN

Section 1.1 Purpose. The purpose of the Plan is to provide motivation to
selected Employees, Directors and Consultants to put forth their efforts toward
the continued growth, profitability, and success of the Company by providing
incentives to such Employees, Directors and Consultants through the ownership
and performance of Common Stock.

Section 1.2 Term. The Plan was initially approved by the Board on April 2, 2004,
and became effective on May 12, 2004, the date of the approval by G&W’s
stockholders at the 2004 Annual Meeting of the Stockholders. The Plan was
amended by the Board on March 30, 2007 to increase the maximum number of shares
of Common Stock available for grant of Awards under the Plan by 2,000,000, from
1,687,500 shares to 3,687,500 shares. This amendment will become effective upon
the date of the approval by G&W’s stockholders at the 2007 Annual Meeting of the
Stockholders. If stockholder approval of the amendment is not obtained at the
2007 Annual Meeting of the Stockholders, the Plan as initially approved in May
2004 will remain in full force and effect.

Section 1.3 Successor Plan. This Plan shall serve as the successor to the
Genesee & Wyoming Inc. 1996 Stock Option Plan, the Genesee & Wyoming Inc. Stock
Option Plan for Outside Directors and the Genesee & Wyoming Deferred Stock Plan
for Non-Employee Directors (the “Predecessor Plans”), and no further awards
shall be made under the Predecessor Plans from and after the effective date of
this Plan. All outstanding awards under the Predecessor Plans immediately prior
to the effective date of this Plan are hereby incorporated into this Plan and
shall accordingly be treated as outstanding awards under this Plan; provided,
however, each such award shall continue to be governed solely by the terms and
conditions of the instrument evidencing such award and interpreted under the
terms of the respective Predecessor Plan, and, except as otherwise expressly
provided herein, no provision of this Plan shall affect or otherwise modify the
rights or obligations of holders of such incorporated awards with respect to
their acquisition of shares of Common Stock, or otherwise modify the rights or
the obligations of the holders of such awards. Any shares of Common Stock
reserved for issuance under the Predecessor Plans in excess of the number of
shares as to which awards have been awarded thereunder, plus any such shares as
to which awards granted under the Predecessor Plans may lapse, expire, terminate
or be cancelled, shall be deemed available for issuance or reissuance under
Section 6.1 of the Plan.



--------------------------------------------------------------------------------

ARTICLE 2

DEFINITIONS

In any necessary construction of a provision of this Plan, the masculine gender
may include the feminine, and the singular may include the plural, and vice
versa.

Section 2.1 “Award” means any form of stock option, stock appreciation right,
Stock Award, Restricted Stock Unit, performance unit, Performance Award, or
other incentive award granted under the Plan, whether singly, in combination, or
in tandem, to a Participant by the Committee pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee may establish by the
Award Notice or otherwise.

Section 2.2 “Award Notice” means the document establishing the terms,
conditions, restrictions, and/or limitations of an Award in addition to those
established by this Plan and by the Committee’s exercise of its administrative
powers. The Committee will establish the form of the document in the exercise of
its sole and absolute discretion.

Section 2.3 “Board” means the Board of Directors of G&W.

Section 2.4 “CEO” means the Chief Executive Officer of G&W.

Section 2.5 “Code” means the Internal Revenue Code of 1986, as amended from time
to time, including the regulations thereunder and any successor provisions and
the regulations thereto.

Section 2.6 “Committee” means the Compensation Committee of the Board, or such
other Board committee as may be designated by the Board to administer the Plan;
provided that the Committee shall consist of two or more Directors, all of whom
are both a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act and an “outside director” within the meaning of the definition of
such term as contained in Proposed Treasury Regulation Section 1.162-27(e)(3),
or any successor definition adopted under Section 162(m) of the Code.

Section 2.7 “Common Stock” means the Class A Common Stock, par value $.01 per
share, of G&W.

Section 2.8 “Company” means G&W and its Subsidiaries.

Section 2.9 “Consultants” means the consultants, advisors and independent
contractors retained by the Company.

Section 2.10 “Covered Employee” means an Employee who is a “covered employee”
within the meaning of Section 162(m) of the Code.

 

2



--------------------------------------------------------------------------------

Section 2.11 “Director” means a non-Employee member of the Board.

Section 2.12 “Effective Date” means the date an Award is determined to be
effective by the Committee upon its grant of such Award, which date shall be set
forth in the applicable Award Notice.

Section 2.13 “Employee” means any person employed by the Company on a full or
part-time basis.

Section 2.14 “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including the rules thereunder and any successor
provisions and the rules thereto.

Section 2.15 “Fair Market Value” means the closing price of the Common Stock on
the principal national securities exchange on which the Common Stock is then
listed or admitted to trading, and the closing price shall be the last reported
sale price regular way on such date (or, if no sale takes place on such date,
the last reported sale price regular way on the next preceding date on which
such sale took place), as reported by such exchange. If the Common Stock is not
then so listed or admitted to trading on a national securities exchange, then
Fair Market Value shall be the closing price (the last reported sale price
regular way) of the Common Stock in the over-the-counter market as reported by
the National Association of Securities Dealers Automated Quotation System
(“NASDAQ”), if the closing price of the Common Stock is then reported by NASDAQ.
If the Common Stock closing price is not then reported by NASDAQ, then Fair
Market Value shall be the mean between the representative closing bid and
closing asked prices of the Common Stock in the over-the-counter market as
reported by NASDAQ. If the Common Stock bid and asked prices are not then
reported by NASDAQ, then Fair Market Value shall be the quote furnished by any
member of the National Association of Securities Dealers, Inc. selected from
time to time by G&W for that purpose. If no member of the National Association
of Securities Dealers, Inc. then furnishes quotes with respect to the Common
Stock, then Fair Market Value shall be the value determined by the Committee in
good faith.

Section 2.16 “G&W” means Genesee & Wyoming Inc.

Section 2.17 “Negative Discretion” means the discretion authorized by the Plan
to be applied by the Committee in determining the size of a Performance Award
for a Performance Period if, in the Committee’s sole judgment, such application
is appropriate. Negative Discretion may only be used by the Committee to
eliminate or reduce the size of a Performance Award. In no event shall any
discretionary authority granted to the Committee by the Plan, including, but not
limited to Negative Discretion, be used to: (a) grant Performance Awards for a
Performance Period if the Performance Goals for such Performance Period have not
been attained under the applicable Performance Formula; or (b) increase a
Performance Award above the maximum amount payable under Section 6.3 of the
Plan.

 

3



--------------------------------------------------------------------------------

Section 2.18 “Participant” means either an Employee, Director or Consultant to
whom an Award has been granted under the Plan.

Section 2.19 “Performance Awards” means the Stock Awards and performance units
granted pursuant to Article 7. Performance Awards are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.

Section 2.20 “Performance Criteria” means the one or more criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period. The Performance Criteria that will be used to establish
such Performance Goal(s) shall be limited to the following: (a) economic value
added models; (b) operating ratio, (c) cost reduction (or limits on cost
increases), (d) debt to capitalization, (e) debt to equity, (f) earnings,
(g) earnings before interest and taxes, (h) earnings before interest, taxes,
depreciation and amortization, (i) earnings before interest, taxes,
depreciation, amortization and operating leases, (j) earnings per share, (k) net
income, (l) operating income, (m) increase in total revenue, (n) net sales,
(o) return on assets, (p) return on capital employed, (q) return on equity,
(r) return on stockholders’ equity, (s) gross margin, (t) net profit,
(u) operating profits, (v) profits before tax, (w) ratio of operating earnings
to capital spending, (x) free cash flow, (y) return on assets, (z) equity or
stockholders’ equity, (aa) Common Stock price per share, (ab) the number of
reported injuries, derailments or other accidents, as defined and required by
the Federal Railroad Administration (or such successor entity thereto) in
absolute numbers or in the ratio thereof to miles of track, employees, hours
worked or other similar measurements, (ac) attainment of strategic or
operational initiatives, or (ad) any combination of the foregoing, which, in
each case, may be applied on an absolute basis and/or be relative to one or more
peer group companies or indices, or any combination thereof.

Section 2.21 “Performance Formula” means, for a Performance Period, the one or
more objective formulas (expressed as a percentage or otherwise) applied against
the relevant Performance Goal(s) to determine, with regards to the Award of a
particular Participant, whether all, some portion but less than all, or none of
the Award has been earned for the Performance Period.

Section 2.22 “Performance Goals” means, for a Performance Period, the one or
more goals established by the Committee for the Performance Period based upon
the Performance Criteria. Any Performance Goal shall be established in a manner
such that a third party having knowledge of the relevant performance results
could calculate the amount to be paid to the Participant. For any Performance
Period, the Committee is authorized at any time during the initial time period
permitted by Section 162(m) of the Code, or at any time thereafter, in its sole
and absolute discretion, to adjust or modify the calculation of a Performance
Goal for such Performance Period in order to prevent the dilution or enlargement
of the rights of Participants (a) in the event of, or in anticipation of, any
unusual or extraordinary corporate item, transaction, event or development;
(b) in recognition of, or in anticipation of, any other unusual or nonrecurring
events affecting

 

4



--------------------------------------------------------------------------------

the Company, or the financial statements of the Company, or in response to, or
in anticipation of, changes in applicable laws, regulations, accounting
principles, or business conditions; and (c) in view of the Committee’s
assessment of the business strategy of the Company, performance of comparable
organizations, economic and business conditions, and any other circumstances
deemed relevant.

Section 2.23 “Performance Period” means the one or more periods of time, which
may be of varying and overlapping durations, as the Committee may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Performance
Award.

Section 2.24 “Plan” means this 2004 Omnibus Incentive Plan, as amended from time
to time.

Section 2.25 “Restricted Stock Unit Award” means an Award granted pursuant to
Article 11 in the form of a right to receive shares of Common Stock on a future
date.

Section 2.26 “Stock Award” means an award granted pursuant to Article 10 in the
form of shares of Common Stock, restricted shares of Common Stock, and/or units
of Common Stock.

Section 2.27 “Subsidiary” means a corporation or other business entity in which
G&W directly or indirectly has an ownership interest of 20 percent or more,
except that with respect to incentive stock options, “Subsidiary” shall mean
“subsidiary corporation” as defined in Section 424(f) of the Code.

ARTICLE 3

ELIGIBILITY

Section 3.1 In General. Subject to Section 3.2 and Article 4, all Employees,
Directors and Consultants are eligible to participate in the Plan. The Committee
may select, from time to time, Participants from those Employees, Directors and
Consultants.

Section 3.2 Incentive Stock Options. Only Employees shall be eligible to receive
“incentive stock options” (within the meaning of Section 422 of the Code).

ARTICLE 4

PLAN ADMINISTRATION

Section 4.1 Responsibility. The Committee shall have total and exclusive
responsibility to control, operate, manage and administer the Plan in accordance
with its terms.

 

5



--------------------------------------------------------------------------------

Section 4.2 Authority of the Committee. The Committee shall have all the
authority that may be necessary or helpful to enable it to discharge its
responsibilities with respect to the Plan. Without limiting the generality of
the preceding sentence, the Committee shall have the exclusive right to:

(a) determine eligibility for participation in the Plan;

(b) select the Participants and determine the type of Awards to be made to
Participants, the number of shares subject to Awards and the terms, conditions,
restrictions and limitations of the Awards, including, but not by way of
limitation, restrictions on the transferability of Awards and conditions with
respect to continued employment, performance criteria, confidentiality and
non-competition;

(c) interpret the Plan;

(d) construe any ambiguous provision, correct any default, supply any omission,
and reconcile any inconsistency of the Plan;

(e) issue administrative guidelines as an aid to administer the Plan and make
changes in such guidelines as it from time to time deems proper;

(f) make regulations for carrying out the Plan and make changes in such
regulations as it from time to time deems proper;

(g) to the extent permitted under the Plan, grant waivers of Plan terms,
conditions, restrictions, and limitations;

(h) promulgate rules and regulations regarding treatment of Awards of a
Participant under the Plan in the event of such Participant’s death, Disability,
Retirement, termination from the Company or breach of agreement by the
Participant, or in the event of a change of control of G&W;

(i) accelerate the vesting, exercise, or payment of an Award or the Performance
Period of an Award when such action or actions would be in the best interest of
the Company;

(j) establish such other types of Awards, besides those specifically enumerated
in Article 5 hereof, which the Committee determines are consistent with the
Plan’s purpose;

(k) subject to Section 4.3, grant Awards in replacement of Awards previously
granted under this Plan or any other executive compensation plan of the Company;

(l) establish and administer the Performance Goals and certify whether, and to
what extent, they have been attained;

(m) determine the terms and provisions of any agreements entered into hereunder;

 

6



--------------------------------------------------------------------------------

(n) take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan; and

(o) make all other determinations it deems necessary or advisable for the
administration of the Plan, including factual determinations.

The decisions of the Committee and its actions with respect to the Plan shall be
final, binding and conclusive upon all persons having or claiming to have any
right or interest in or under the Plan.

Section 4.3 Option Repricing. Except for adjustments pursuant to Section 6.2,
the Committee shall not reprice any stock options and/or stock appreciation
rights unless such action is approved by the G&W’s stockholders. For purposes of
the Plan, the term “reprice” shall mean the reduction, directly or indirectly,
in the per-share exercise price of an outstanding stock option(s) and/or stock
appreciation right(s) issued under the Plan by amendment, cancellation or
substitution.

Section 4.4 Section 162(m) of the Code. With regards to Awards issued to Covered
Employees that are intended to qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code, the Plan shall, for all purposes, be
interpreted and construed with respect to such Awards in the manner that would
result in such interpretation or construction satisfying the exemptions
available under Section 162(m) of the Code.

Section 4.5 Action by the Committee. Except as otherwise provided by
Section 4.6, the Committee may act only by a majority of its members. Any
determination of the Committee may be made, without a meeting, by a writing or
writings signed by all of the members of the Committee.

Section 4.6 Allocation and Delegation of Authority. The Committee may allocate
all or any portion of its responsibilities and powers under the Plan to any one
or more of its members, the CEO or other senior members of management as the
Committee deems appropriate and may delegate all or any part of its
responsibilities and powers to any such person or persons, provided that any
such allocation or delegation be in writing; provided, however, that only the
Committee, or other committee consisting of two or more Directors, all of whom
are both a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act and an “outside director” within the meaning of the definition of
such term as contained in Proposed Treasury Regulation Section 1.162-27(e)(3),
or any successor definition adopted under Section 162(m) of the Code, may select
and grant Awards to Participants who are subject to Section 16 of the Exchange
Act or are Covered Employees. The Committee may revoke any such allocation or
delegation at any time for any reason with or without prior notice.

 

7



--------------------------------------------------------------------------------

ARTICLE 5

FORM OF AWARDS

Section 5.1 In General. Awards may, at the Committee’s sole discretion, be paid
in the form of Performance Awards pursuant to Article 7, stock options pursuant
to Article 8, stock appreciation rights pursuant to Article 9, Stock Awards
pursuant to Article 10, Restricted Stock Unit Awards pursuant to Article 11,
performance units pursuant to Article 12, any form established by the Committee
pursuant to Section 4.2(j), or a combination thereof. Each Award shall be
subject to the terms, conditions, restrictions and limitations of the Plan and
the Award Notice for such Award. Awards under a particular Article of the Plan
need not be uniform and Awards under two or more Articles may be combined into a
single Award Notice. Any combination of Awards may be granted at one time and on
more than one occasion to the same Participant.

Section 5.2 Foreign Jurisdictions.

(a) Special Terms. In order to facilitate the making of any Award to
Participants who are employed or retained by the Company outside the United
States as Employees, Directors or Consultants (or who are foreign nationals
temporarily within the United States), the Committee may provide for such
modifications and additional terms and conditions (“Special Terms”) in Awards as
the Committee may consider necessary or appropriate to accommodate differences
in local law, policy or custom or to facilitate administration of the Plan. The
Special Terms may provide that the grant of an Award is subject to
(1) applicable governmental or regulatory approval or other compliance with
local legal requirements and/or (2) the execution by the Participant of a
written instrument in the form specified by the Committee, and that in the event
such conditions are not satisfied, the grant shall be void. The Special Terms
may also provide that an Award shall become exercisable or redeemable, as the
case may be, if an Employee’s employment or Director or Consultant’s
relationship with the Company ends as a result of workforce reduction,
realignment or similar measure and the Committee may designate a person or
persons to make such determination for a location. The Committee may adopt or
approve sub-plans, appendices or supplements to, or amendments, restatements, or
alternative versions of, the Plan as it may consider necessary or appropriate
for purposes of implementing any Special Terms, without thereby affecting the
terms of the Plan as in effect for any other purpose; provided, however, no such
sub-plans, appendices or supplements to, or amendments, restatements, or
alternative versions of, the Plan shall: (a) increase the limitations contained
in Section 6.3; (b) increase the number of available shares under Section 6.1;
or (c) cause the Plan to cease to satisfy any conditions of Rule 16b-3 under the
Exchange Act.

(b) Currency Effects. Unless otherwise specifically determined by the Committee,
all Awards and payments pursuant to such Awards shall be determined in U.S.
currency. The Committee shall determine, in its discretion, whether and to the
extent any payments made pursuant to an Award shall be made in local currency,
as opposed to U.S. dollars. In the event payments are made in local currency,
the Committee may determine, in its discretion and without liability to any
Participant, the method and rate of converting the payment into local currency.

 

8



--------------------------------------------------------------------------------

ARTICLE 6

SHARES SUBJECT TO PLAN

Section 6.1 Available Shares. The maximum number of shares of Common Stock which
shall be available for grant of Awards under the Plan (including incentive stock
options) during its term shall not exceed 3,687,500 (plus any shares of Common
Stock which are or become available under Section 1.3, which shares shall also
be available for grant of Awards under the Plan); provided, however, that no
more than 843,750 shares of such maximum number of shares of Common Stock may be
used for Awards other than stock options or stock appreciation rights. Such
amount shall be subject to adjustment as provided in Section 6.2. Any shares of
Common Stock related to Awards which terminate by expiration, forfeiture,
cancellation or otherwise without the issuance of such shares, are settled in
cash in lieu of Common Stock, or are exchanged with the Committee’s permission
for Awards not involving Common Stock, shall be available again for grant under
the Plan. Moreover, if the exercise price of any Award granted under the Plan or
the tax withholding requirements with respect to any Award granted under the
Plan are satisfied by tendering shares of Common Stock to G&W (by either actual
delivery or by attestation), only the number of shares of Common Stock issued
net of the shares of Common Stock tendered will be deemed delivered for purposes
of determining the maximum number of shares of Common Stock available for
delivery under the Plan. The shares of Common Stock available for issuance under
the Plan may be authorized and unissued shares or treasury shares, including
shares purchased in open market or private transactions. For the purpose of
computing the total number of shares of Common Stock granted under the Plan,
where one or more types of Awards, both of which are payable in shares of Common
Stock, are granted in tandem with each other, such that the exercise of one type
of Award with respect to a number of shares cancels an equal number of shares of
the other, the number of shares granted under both Awards shall be deemed to be
equivalent to the number of shares under one of the Awards.

Section 6.2 Adjustment Upon Certain Events. In the event that there is, with
respect to G&W, a stock dividend or split, reorganization, recapitalization,
merger, consolidation, spin-off, combination, combination or transaction or
exchange of Common Stock or other corporate exchange, or any distribution to
stockholders of Common Stock or other property or securities (other than regular
cash dividends) or any transaction similar to the foregoing or other transaction
that results in a change to G&W’s capital structure, then the Committee shall
make substitutions and/or adjustments to the maximum number of shares available
for issuance under the Plan, the maximum Award payable under Section 6.3, the
number of shares to be issued pursuant outstanding Awards, the option prices,
exercise prices or purchase prices of outstanding Awards and/or any other
affected terms of an Award or the Plan as the Committee, in its sole discretion
and without liability to any person, deems equitable or appropriate. Unless the
Committee determines otherwise, in no event shall the Award of any Participant
that is intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code be adjusted pursuant to this Section 6.2 to the
extent such adjustment would cause such Award to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code.

 

9



--------------------------------------------------------------------------------

Section 6.3 Maximum Award Payable. Subject to Section 6.2, and notwithstanding
any provision contained in the Plan to the contrary, the maximum Award payable
(or granted, if applicable) to any one Participant under the Plan for a calendar
year is 1,012,500 shares of Common Stock or, in the event the Award is paid in
cash, $2,000,000.

ARTICLE 7

PERFORMANCE AWARDS

Section 7.1 Purpose. For purposes of Performance Awards issued to Employees,
Directors and Consultants which are intended to qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code, the provisions of this
Article 7 shall apply in addition to and, where necessary, in lieu of the
provisions of Article 10, Article 11 and Article 12. The purpose of this Article
is to provide the Committee the ability to qualify the Stock Awards authorized
under Article 10, the Restricted Stock Unit Awards authorized under Article 11
and the performance units under Article 12 as “performance-based compensation”
under Section 162(m) of the Code. The provisions of this Article 7 shall control
over any contrary provision contained in Article 10, Article 11 or Article 12.

Section 7.2 Eligibility. For each Performance Period, the Committee will, in its
sole discretion, designate within the initial period allowed under
Section 162(m) of the Code, which Employees, Directors and Consultants will be
Participants for such period. However, designation of an Employee, Director or
Consultant as a Participant for a Performance Period shall not in any manner
entitle the Participant to receive an Award for the period. The determination as
to whether or not such Participant becomes entitled to an Award for such
Performance Period shall be decided solely in accordance with the provisions of
this Article 7. Moreover, designation of an Employee, Director or Consultant as
a Participant for a particular Performance Period shall not require designation
of such Employee, Director or Consultant as a Participant in any subsequent
Performance Period and designation of one Employee, Director or Consultant as a
Participant shall not require designation of any other Employee, Director or
Consultant as a Participant in such period or in any other period.

Section 7.3 Discretion of Committee with Respect to Performance Awards. The
Committee shall have the authority to determine which Covered Employees or other
Employees, Directors or Consultants shall be Participants of a Performance
Award. With regards to a particular Performance Period, the Committee shall have
full discretion to select the length of such Performance Period, the type(s) of
Performance Awards to be issued, the Performance Criteria that will be used to
establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goal(s), whether the Performance Goal(s) is(are) to apply to the
Company or any one or more subunits thereof and the Performance

 

10



--------------------------------------------------------------------------------

Formula. For each Performance Period, with regards to the Performance Awards to
be issued for such period, the Committee will, within the initial period allowed
under Section 162(m) of the Code, exercise its discretion with respect to each
of the matters enumerated in the immediately preceding sentence of this
Section 7.3 and record the same in writing.

Section 7.4 Payment of Performance Awards.

(a) Condition to Receipt of Performance Award. Unless otherwise provided in the
relevant Award Notice, a Participant must be employed by the Company on the last
day of a Performance Period to be eligible for a Performance Award for such
Performance Period.

(b) Limitation. A Participant shall be eligible to receive a Performance Award
for a Performance Period only to the extent that: (1) the Performance Goals for
such period are achieved; and (2) and the Performance Formula as applied against
such Performance Goals determines that all or some portion of such Participant’s
Performance Award has been earned for the Performance Period.

(c) Certification. Following the completion of a Performance Period, the
Committee shall meet to review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, to also calculate and certify in writing the amount of the Performance
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the actual size of each Participant’s Performance Award for
the Performance Period and, in so doing, shall apply Negative Discretion, if and
when it deems appropriate.

(d) Negative Discretion. In determining the actual size of an individual
Performance Award for a Performance Period, the Committee may reduce or
eliminate the amount of the Performance Award earned under the Performance
Formula for the Performance Period through the use of Negative Discretion, if in
its sole judgment, such reduction or elimination is appropriate.

(e) Timing of Award Payments. The Awards granted for a Performance Period shall
be paid to Participants as soon as administratively practicable following
completion of the certifications required by Section 7.4(c).

 

11



--------------------------------------------------------------------------------

ARTICLE 8

STOCK OPTIONS

Section 8.1 In General. Awards may be granted in the form of stock
options. These stock options may be incentive stock options within the meaning
of Section 422 of the Code or non-qualified stock options (i.e., stock options
which are not incentive stock options), or a combination of both. All Awards
under the Plan issued to Covered Employees in the form of non-qualified stock
options shall qualify as “performance-based compensation” under Section 162(m)
of the Code.

Section 8.2 Terms and Conditions of Stock Options. An option shall be
exercisable in accordance with such terms and conditions and at such times and
during such periods as may be determined by the Committee. The price at which
Common Stock may be purchased upon exercise of a stock option shall be not less
than 100 percent of the Fair Market Value of the Common Stock, as determined by
the Committee, on the Effective Date of the option’s grant. In addition, the
term of a stock option may not exceed ten years.

Section 8.3 Restrictions Relating to Incentive Stock Options. Stock options
issued in the form of incentive stock options shall, in addition to being
subject to the terms and conditions of Section 8.2, comply with Section 422 of
the Code. Accordingly, the aggregate Fair Market Value (determined at the time
the option was granted) of the Common Stock with respect to which incentive
stock options are exercisable for the first time by a Participant during any
calendar year (under this Plan or any other plan of the Company) shall not
exceed $100,000 (or such other limit as may be required by Section 422 of the
Code).

Section 8.4 Exercise. Upon exercise, the option price of a stock option may be
paid in cash, or, to the extent permitted by the Committee, by tendering, by
either actual delivery of shares or by attestation, shares of Common Stock, a
combination of the foregoing, or such other consideration as the Committee may
deem appropriate. The Committee shall establish appropriate methods for
accepting Common Stock, whether restricted or unrestricted, and may impose such
conditions as it deems appropriate on the use of such Common Stock to exercise a
stock option. Stock options awarded under the Plan may also be exercised by way
of a broker-assisted stock option exercise program, if any, provided such
program is available at the time of the option’s exercise. Notwithstanding the
foregoing or the provision of any Award Notice, a Participant may not pay the
exercise price of a stock option using shares of Common Stock if, in the opinion
of counsel to the Company, (i) the Participant is, or within the six months
preceding such exercise was, subject to reporting under Section 16(a) of the
Exchange Act and (ii) there is a substantial likelihood that the use of such
form of payment or the timing of such form of payment would subject the
Participant to a substantial risk of liability under Section 16 of the Exchange
Act, or (iii) there is a substantial likelihood that the use of such form of
payment would result in accounting treatment to the Company under generally
accepted accounting principles that the Committee reasonably determines is
adverse to the Company.

 

12



--------------------------------------------------------------------------------

ARTICLE 9

STOCK APPRECIATION RIGHTS

Section 9.1 In General. Awards may be granted in the form of stock appreciation
rights (“SARs”). SARs entitle the Participant to receive a payment equal to the
appreciation in a stated number of shares of Common Stock from the exercise
price to the Fair Market Value of the Common Stock on the date of exercise. The
“exercise price” for a particular SAR shall be defined in the Award Notice for
that SAR. An SAR may be granted in tandem with all or a portion of a related
stock option under the Plan (“Tandem SARs”), or may be granted separately
(“Freestanding SARs”). A Tandem SAR may be granted either at the time of the
grant of the related stock option or at any time thereafter during the term of
the stock option. All Awards under the Plan issued to Covered Employees in the
form of a SAR shall qualify as “performance-based compensation” under
Section 162(m) of the Code.

Section 9.2 Terms and Conditions of Tandem SARs. A Tandem SAR shall be
exercisable to the extent, and only to the extent, that the related stock option
is exercisable, and the “exercise price” of such a SAR (the base from which the
value of the SAR is measured at its exercise) shall be the option price under
the related stock option. However, at no time shall a Tandem SAR be issued if
the option price of its related stock option is less than the Fair Market Value
of the Common Stock, as determined by the Committee, on the Effective Date of
the Tandem SAR’s grant. If a related stock option is exercised as to some or all
of the shares covered by the Award, the related Tandem SAR, if any, shall be
canceled automatically to the extent of the number of shares covered by the
stock option exercise. Upon exercise of a Tandem SAR as to some or all of the
shares covered by the Award, the related stock option shall be canceled
automatically to the extent of the number of shares covered by such
exercise. Moreover, all Tandem SARs shall expire not later than ten years from
the Effective Date of the SAR’s grant.

Section 9.3 Terms and Conditions of Freestanding SARs. Freestanding SARs shall
be exercisable or automatically mature in accordance with such terms and
conditions and at such times and during such periods as may be determined by the
Committee. The exercise price of a Freestanding SAR shall be not less than 100
percent of the Fair Market Value of the Common Stock on the Effective Date of
the Freestanding SAR’s grant. Moreover, all Freestanding SARs shall expire not
later than ten years from the Effective Date of the Freestanding SAR’s grant.

Section 9.4 Deemed Exercise. The Committee may provide that a SAR shall be
deemed to be exercised at the close of business on the scheduled expiration date
of such SAR if at such time the SAR by its terms remains exercisable and, if so
exercised, would result in a payment to the holder of such SAR.

Section 9.5 Payment. Unless otherwise provided in an Award Notice, an SAR may be
paid in cash, Common Stock or any combination thereof, as determined by the
Committee, in its sole and absolute discretion, at the time that the SAR is
exercised.

 

13



--------------------------------------------------------------------------------

ARTICLE 10

STOCK AWARDS

Section 10.1 Grants. Awards may be granted in the form of Stock Awards. Stock
Awards shall be awarded in such numbers and at such times during the term of the
Plan as the Committee shall determine.

Section 10.2 Performance Criteria. For Stock Awards conditioned, restricted
and/or limited based on performance criteria, the length of the performance
period, the performance objectives to be achieved during the performance period,
and the measure of whether and to what degree such objectives have been attained
shall be conclusively determined by the Committee in the exercise of its
absolute discretion. Performance objectives may be revised by the Committee, at
such times as it deems appropriate during the performance period, in order to
take into consideration any unforeseen events or changes in circumstances.

Section 10.3 Rights as Stockholders. During the period in which any restricted
shares of Common Stock are subject to any restrictions, the Committee may, in
its sole discretion, deny a Participant to whom such restricted shares have been
awarded all or any of the rights of a stockholder with respect to such shares,
including, but not by way of limitation, limiting the right to vote such shares
or the right to receive dividends on such shares.

Section 10.4 Evidence of Award. Any Stock Award granted under the Plan may be
evidenced in such manner as the Committee deems appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates, with such restrictive legends and/or stop transfer instructions as
the Committee deems appropriate.

ARTICLE 11

RESTRICTED STOCK UNIT AWARDS

Section 11.1 Grants. Awards may be granted in the form of Restricted Stock Unit
Awards. Restricted Stock Unit Awards shall be awarded in such numbers and at
such times during the term of the Plan as the Committee shall determine.

Section 11.2 Rights as Stockholders. Until the shares of Common Stock to be
received upon the vesting of such Restricted Stock Unit Award are actually
received by a Participant, the Participant shall have no rights as a stockholder
with respect to such shares.

Section 11.3 Evidence of Award. A Restricted Stock Unit Award granted under the
Plan may be recorded on the books and records of G&W in such manner as the
Committee deems appropriate.

 

14



--------------------------------------------------------------------------------

ARTICLE 12

PERFORMANCE UNITS

Section 12.1 Grants. Awards may be granted in the form of performance
units. Performance units, as that term is used in this Plan, shall refer to
units valued by reference to designated criteria established by the Committee,
other than Common Stock.

Section 12.2 Performance Criteria. Performance units shall be contingent on the
attainment during a performance period of certain performance objectives. The
length of the performance period, the performance objectives to be achieved
during the performance period, and the measure of whether and to what degree
such objectives have been attained shall be conclusively determined by the
Committee in the exercise of its absolute discretion. Performance objectives may
be revised by the Committee, at such times as it deems appropriate during the
performance period, in order to take into consideration any unforeseen events or
changes in circumstances.

ARTICLE 13

PAYMENT OF AWARDS

Section 13.1 Payment. Absent a Plan or Award Notice provision to the contrary,
payment of Awards may, at the discretion of the Committee, be made in cash,
Common Stock, a combination of cash and Common Stock, or any other form of
property as the Committee shall determine. In addition, payment of Awards may
include such terms, conditions, restrictions and/or limitations, if any, as the
Committee deems appropriate, including, in the case of Awards paid in the form
of Common Stock, restrictions on transfer and forfeiture provisions; provided,
however, such terms, conditions, restrictions and/or limitations are not
inconsistent with the Plan.

Section 13.2 Withholding Taxes. The Company shall be entitled to deduct from any
payment under the Plan, regardless of the form of such payment, the amount of
all applicable income and employment taxes required by law to be withheld with
respect to such payment or may require the Participant to pay to it such tax
prior to and as a condition of the making of such payment. In accordance with
any applicable administrative guidelines it establishes, the Committee may allow
a Participant to pay the amount of taxes required by law to be withheld from an
Award by withholding from any payment of Common Stock due as a result of such
Award, or by permitting the Participant to deliver to G&W, shares of Common
Stock having a Fair Market Value equal to the minimum amount of such required
withholding taxes. Notwithstanding the foregoing or the provision of any Award
Notice, a Participant may not pay the amount of taxes required by law to be
withheld using shares of Common Stock if, in the opinion of counsel to the
Company, (i) the Participant is, or within the six months preceding such
exercise was, subject to reporting under Section 16(a) of the Exchange Act and
(ii) there is a substantial likelihood that the use of such form of payment or
the timing of such form of payment would subject the Participant to a
substantial risk of liability under Section 16 of the Exchange Act, or
(iii) there is a substantial likelihood that the use of such form of payment
would result in adverse accounting treatment to the Company under generally
accepted accounting principles.

 

15



--------------------------------------------------------------------------------

ARTICLE 14

DIVIDEND AND DIVIDEND EQUIVALENTS

If an Award is granted in the form of a Stock Award or stock option, or in the
form of any other stock-based grant, the Committee may choose, at the time of
the grant of the Award or any time thereafter up to the time of the Award’s
payment, to include as part of such Award an entitlement to receive dividends or
dividend equivalents, subject to such terms, conditions, restrictions and/or
limitations, if any, as the Committee may establish. Dividends and dividend
equivalents shall be paid in such form and manner (i.e., lump sum or
installments), and at such time(s) as the Committee shall determine. All
dividends or dividend equivalents which are not paid currently may, at the
Committee’s discretion, accrue interest, be reinvested into additional shares of
Common Stock or, in the case of dividends or dividend equivalents credited in
connection with Stock Awards, be credited as additional Stock Awards and paid to
the Participant if and when, and to the extent that, payment is made pursuant to
such Award.

ARTICLE 15

DEFERRAL OF AWARDS

At the discretion of the Committee, payment of any Award; salary or bonus
compensation; or Company board compensation; dividend or dividend equivalent, or
any portion thereof, may be deferred by a Participant until such time as the
Committee may establish. All such deferrals shall be accomplished by the
delivery of a written, irrevocable election by the Participant prior to the time
established by the Committee for such purpose, on a form provided by the
Company. Further, all deferrals shall be made in accordance with administrative
guidelines established by the Committee to ensure that such deferrals comply
with all applicable requirements of the Code. Deferred payments shall be paid in
a lump sum or installments, as determined by the Committee. Deferred Awards may
also be credited with interest, at such rates to be determined by the Committee,
or invested by the Company, and, with respect to those deferred Awards
denominated in the form of Common Stock, credited with dividends or dividend
equivalents.

ARTICLE 16

MISCELLANEOUS

Section 16.1 Nonassignability. Except as otherwise provided in an Award Notice,
no Awards or any other payment under the Plan shall be subject in any manner to
alienation, anticipation, sale, transfer (except by will or the laws of descent
and distribution), assignment or pledge, nor shall any Award be payable to or
exercisable by anyone other than the Participant to whom it was granted.

 

16



--------------------------------------------------------------------------------

Section 16.2 Regulatory Approvals and Listings. Notwithstanding anything
contained in this Plan to the contrary, G&W shall have no obligation to issue or
deliver certificates of Common Stock evidencing Stock Awards or any other Award
resulting in the payment of Common Stock prior to (i) the obtaining of any
approval from any governmental agency which G&W shall, in its sole discretion,
determine to be necessary or advisable, (ii) the admission of such shares to
listing on the stock exchange on which the Common Stock may be listed, and
(iii) the completion of any registration or other qualification of said shares
under any state or federal law or ruling of any governmental body which G&W
shall, in its sole discretion, determine to be necessary or advisable.

Section 16.3 No Right to Continued Employment or Grants. Participation in the
Plan shall not give any Participant the right to remain in the employ or other
service of the Company. The Company reserves the right to terminate the
employment or other service of a Participant at any time. Further, the adoption
of this Plan shall not be deemed to give any Employee, Director or any other
individual any right to be selected as a Participant or to be granted an
Award. In addition, no Employee, Director or any other individual having been
selected for an Award, shall have at any time the right to receive any
additional Awards.

Section 16.4 Amendment/Termination. The Committee may suspend or terminate the
Plan at any time for any reason with or without prior notice. In addition, the
Committee may, from time to time for any reason and with or without prior
notice, amend the Plan in any manner, but may not without stockholder approval
adopt any amendment which would require the vote of the stockholders of G&W if
such approval is necessary or deemed advisable with respect to tax, securities,
or other applicable laws or regulations, including, but not limited to, the
listing requirements of the stock exchanges on which the securities of G&W are
listed. Notwithstanding the foregoing, without the consent of a Participant
(except as otherwise provided in Section 6.2), no amendment may materially and
adversely affect any of the rights of such Participant under any Award
theretofore granted to such Participant under the Plan.

Section 16.5 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of New York, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.

Section 16.6 No Right, Title, or Interest in Company Assets. No Participant
shall have any rights as a stockholder as a result of participation in the Plan
until the date of issuance of a stock certificate in his or her name, and, in
the case of restricted shares of Common Stock, such rights are granted to the
Participant under the Plan. To the extent any person acquires a right to receive
payments from the Company under the Plan, such rights shall be no greater than
the rights of an unsecured creditor of the Company and the Participant shall not
have any rights in or against any specific assets of the Company. All of the
Awards granted under the Plan shall be unfunded.

 

17



--------------------------------------------------------------------------------

Section 16.7 No Guarantee of Tax Consequences. No person connected with the Plan
in any capacity, including, but not limited to, the Company and its directors,
officers, agents and employees, makes any representation, commitment, or
guarantee that any tax treatment, including, but not limited to, federal, state
and local income, estate and gift tax treatment, will be applicable with respect
to the tax treatment of any Award, any amounts deferred under the Plan, or paid
to or for the benefit of a Participant under the Plan, or that such tax
treatment will apply to or be available to a Participant on account of
participation in the Plan.

* * * * *

 

18